Citation Nr: 1229353	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  09-49 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether the Veteran is competent for the purpose of managing compensation benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel





INTRODUCTION

The Veteran had active service from February 1983 to August 1983, and from September 1986 to July 1987 and participated in a period of active duty for training (ACDUTRA) with the U.S. Army Reserves from January 2002 to February 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico found the Veteran to be incompetent to handle disbursement of VA compensation funds.  

The Board notes that the Veteran requested a hearing before a Veterans Law Judge at the RO.  A hearing was scheduled for March 23, 2012, but the Veteran failed to appear.  She has provided no explanation for her failure to report and has not requested that a hearing be rescheduled.  As such, her hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (which stipulates that, if the appellant fails to appear for a scheduled hearing, the case will be processed as though the request for a hearing had been withdrawn).  

Following the August 2008 rating action, the Veteran filed a notice of disagreement (NOD) with respect to the RO's determination that she was incompetent for purposes of managing the disbursement of funds.  A Certificate of Legal Capacity to Receive and Disburse Benefits was subsequently executed and approved in October 2008, authorizing the Veteran's mother, A.E., as her fiduciary.  However, in August 2009, another Certificate of Legal Capacity to Receive and Disburse Benefits was executed which appears to appoint either a friend or a family member, M.T., as the Veteran's new legal custodian.  A Statement of the Case (SOC) with respect to whether the Veteran was competent to handle the disbursement of funds was issued in October 2009, and the Veteran's mother, A.E., subsequently submitted a VA Form 9, dated in December 2009, in which she expressed the Veteran's desire to continue her appeal.  While A.E. is no longer considered the Veteran's legal custodian at the time the VA Form 9 was submitted, the RO appears to have accepted this form as a timely appeal and certified the issue of whether the Veteran is competent to handle the disbursement of funds to the Board.  Accordingly, while the record does not appear to indicate that a VA Form 9 was filed by the correct legal custodian, based on the actions of the RO, the Board will construe the Veteran's VA Form 9, received in December 2009, as having been a timely and correct substantive appeal with respect to the August 2008 rating decision.  Cf. Percy v. Shinseki, 23 Vet. App. 37, 46 (2009) (holding that, where the issue was treated by VA as if it were timely perfected for more than five years before the untimeliness was raised by the Board in the first instance, any issue concerning the timely filing of the substantive appeal was waived by VA).  

Additionally, the issue of entitlement to an evaluation of additional monetary allowance has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Generally, a mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his own affairs, including disbursement of funds without limitations.  38 C.F.R. § 3.353 (2011).  The RO has the sole authority to make official determinations of competency and incompetency for the purpose of, among other things, disbursement of benefits.  38 C.F.R. § 3.353(b); see also 38 C.F.R. § 13.55, 13.56 (2011) (outlining the regulations pertaining to direct payment and the appointment of fiduciaries).  There is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 3.102.  

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the rating agency will not make a determination of incompetency without a definite expression regarding the question by responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations as to incompetency should be based upon all evidence of record, and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  Id. 

Whenever it is proposed to make an incompetency determination, the beneficiary will be notified of the proposed action and of the right to a hearing as provided in 38 C.F.R. § 3.103 (2011).  Such notice is not necessary if the beneficiary has been declared incompetent by a court of competent jurisdiction or if a guardian has been appointed for the beneficiary based upon a court finding of incompetency.  If a hearing is requested, it must be held prior to a rating decision of incompetency.  Failure or refusal of the beneficiary after proper notice to request or cooperate in such a hearing will not preclude a rating decision based on the evidence of record.  38 C.F.R. § 3.353(e).  

Preliminarily, the Board notes that the Veteran has submitted additional evidence in the form of VA medical records after the issuance of the October 2009 SOC.  These records focus on the Veteran's current psychiatric symptoms, and neither the Veteran, nor her representative, has specifically stated that she was waiving consideration of the additional evidence by the AOJ.  Pursuant to 38 C.F.R. § 20.1304(c), any pertinent evidence submitted by the Veteran or her representative must be referred to the AOJ for initial review, unless this procedural right is waived by the appellant or his representative, or unless the Board determines the benefit sought can be allowed on appeal without such a referral.  Therefore, the Board may not properly consider this evidence or issue a decision at this time, and must remand the case to allow the AOJ opportunity to review this evidence and readjudicate the Veteran's claim.  See 38 C.F.R. § 19.31.  

The Veteran served on active duty from February 1983 to August 1983 and from September 1986 to July 1987 and participated in a period of ACDUTRA with the U.S. Army Reserves from January 2002 to February 2002.  Service connection for a psychiatric disorder was granted several years after her military discharge, and, by a May 2008 rating decision, the RO increased the evaluation for this service-connected disorder [characterized as a recurrent major depressive disorder with psychotic features] to 100 percent disabling, effective February 28, 2008.  

During the February 2008 VA mental disorders examination, the Veteran reported to experience symptoms of sadness, hopelessness, helplessness, social isolation, irritability, impaired sleep, and a lack of energy, interest, and concentration.  The VA examiner noted that the Veteran had recently been hospitalized at a private psychiatric hospital in January 2008 after verbalizing suicidal ideation and threatening to harm others with a small gun.  It was further noted that she was currently attending and receiving treatment for her psychiatric condition at the partial-day Hospital program at a private psychiatric facility.  The examiner described the Veteran's attitude as suspicious and guarded, and noted that the Veteran seemed to only partially understand that she had a problem.  According to the examiner, while the Veteran understood the amount of her VA benefit payments, she did not understand the amount of her monthly bills.  The examiner further noted that the Veteran did not prudently handle payments, nor did she personally handle money and pay bills.  Based on her discussion with, and evaluation of the Veteran, the examiner diagnosed the Veteran with recurrent major depressive disorder with psychotic features and determined that the Veteran was not capable of managing her financial affairs.  The examiner added that the Veteran herself admitted that she was unable to perform this task.  

In May 2008, the RO proposed finding the Veteran incompetent to handle disbursement of VA funds, notified the Veteran of this proposal, and provided her an opportunity to submit or identify evidence to show why the proposed action should not be taken; the Veteran did not respond.  In the August 2008 rating action, the RO found the Veteran incompetent for VA purposes and thus incapable of managing her own financial affairs-to include handling the disbursement of funds.  In her October 2008 NOD, the Veteran appealed this decision.  

The medical evidence of record reflects that the Veteran has been admitted to the San Juan VA Medical Center (VAMC) for psychiatric treatment several times since initiating her appeal.  The Veteran was admitted for psychiatric treatment in May 2009 after an altercation with her son turned violent and led her to contemplate thoughts of suicide.  During the psychiatric initial evaluation, it was noted that the Veteran had a history of suicidal ideation, but had only attempted it once.  The Veteran reported that she had been experiencing symptoms of depression, hopelessness, and worthlessness for the past month, and while her symptoms had started to improve, they took a turn for the worse after the altercation with her son.  After one week of treatment, the Veteran showed signs of improvement, and her discharge summary report reflected an improvement in her appearance, mood, affect, thought content, and perception.  It was noted that the Veteran was no longer suicidal or homicidal and was no longer considered a danger to herself or others.  She was discharged with a diagnosis of recurrent major depressive disorder, severe with psychotic features, and it was recommended that she continue with follow up treatment at the VA outpatient clinic in Ponce, Puerto Rico.  

In July 2009, the Veteran was admitted to the psychiatric intervention center at the San Juan VAMC again, at which time she reported that she cut her hand in an attempt to end her life due to feelings of sadness and loneliness.  The Veteran reported experiencing symptoms of depression and anxiety that began four months prior, and further expressed on-going suicidal ideation.  While she denied any homicidal ideation, she did admit to "hearing voices mumbling and calling her."  The treatment provider noted that the Veteran exhibited multiple parasuicidal behavior in the past using different means.  After three days, the Veteran's condition appeared to improve, and it was noted that she showed "resolution of the suicidal ideas and remission of the depressive symptomatology and hallucinations with which she presented. . . ."  She was discharged with a diagnosis of severe recurrent major depressive disorder, with psychotic features, and it was recommended that she receive follow-up treatment and care with a psychiatrist at the Ponce VA Outpatient Clinic.  

The Veteran was afforded another VA mental disorders examination in July 2009.  The VA physician reviewed the Veteran's medical records and noted that the Veteran had been admitted to the VAMC twice for psychiatric treatment.  According to the examiner, while the Veteran was aware that that she had designated her mother to be her legal guardian, she (the Veteran) now indicated that her mother would not give her money when she asked for it.  The VA examiner described the Veteran's mental condition as not stable, noting that she claimed to forget practically everything, including an appointment for a VA examination two days prior.  The Veteran admitted that she tends to forget a lot of things, and "in reality, it is her mother who is aware of what has to be paid with the money received . . . since [the Veteran] would have problems keeping track of the financial management."  Based on her assessment, the VA physician determined that the Veteran was not competent to handle her monetary benefits "due to the instability of her depressive condition, as evidenced by the two very recent psychiatric admissions," her questionable use of alcohol, her suicidal behavior and tendencies, her evident poor judgment and insight, and her lack of attention and concentration.  

Evidence added to the record since the Veteran's last VA examination suggests that the Veteran's competence may have changed due to medication and compliance.  In this regard, VA treatment records dated from April 2010 to July 2012 reflect that the Veteran was seen on a regular basis at the VA Outpatient Clinic in Ponce, Puerto Rico for ongoing care and treatment of her psychiatric condition.  While VA treatment records dated in April 2010 reflect that the Veteran was admitted to the psychiatric center due to "self harm ideas," the more recent VA treatment records indicate that the Veteran was alert, cooperative, oriented, and focused; that her thought content was neither suicidal nor homicidal; and that her thought process was both logical and coherent.  These records also show that the Veteran was compliant with her medication, that her affect was stable, and that her judgment and insight were good.  The Board acknowledges that the treatment records show continued signs of depressive symptoms.  However, the treatment providers primarily attributed the Veteran's symptoms to the recent passing of her partner.  Despite the Veteran's ongoing symptoms, she denied any suicidal or homicidal ideas; her affect was continually described as stable; and her thought process was coherent, logical and goal-oriented.  Furthermore, at the May 2012 VA treatment visit, the staff psychologist described the Veteran as calm and relaxed, and observed signs of improvement with medication and psychotherapy.  However, the record is unclear as to the extent of her understanding and ability to manage her own affairs.  

While the treatment records reflect a stabilization of her psychiatric symptoms, there is no specific finding as to her competency to handle disbursed funds.  Indeed, the Veteran has not been provided a VA examination to determine her present competency to handle fund disbursement.  Also, the most recent determination as to the Veteran's competency was the July 2009 VA mental disorders examination, which is more than three years ago.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that in order to comply with VA's duty to assist, VA must provide the Veteran a thorough and contemporaneous medical examination).  Moreover, evidence submitted since the July 2009 VA mental disorders examination is unclear as to the Veteran's competency to handle VA fund disbursement.  Thus, in the interest of fairness and due process, the Board finds that a remand is warranted to accord the Veteran VA field and mental examinations.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In addition, the Board notes that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  While the nature of the disability has not been reported, these records might contain evidence reflecting on the Veteran's competence to handle disbursement of VA funds.  When VA has notice that the Veteran is receiving disability benefits from the SSA and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documents on which the decision was based.  Hayes v. Brown, 9 Vet. App. 67 (1996); 38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002), 38 C.F.R. § 3.159(c)(2) (2011).  On remand, VA should acquire a copy of the decision granting SSA disability benefits to the Veteran as well as copies of the medical records used in support of that determination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA copies of the SSA decision awarding disability benefits to the Veteran as well as the medical records used in support of that determination.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if these records are not available.  All such available records should be associated with the Veteran's VA claims folder.  

2.  Then, schedule the Veteran for a VA field examination with a VA psychiatrist, to be conducted in conformity with M21-1MR, Part 11 (Fiduciary Program), Chapter 2 (Field Examinations).  The purpose of this evaluation is to assess the Veteran's social, economic, and industrial adjustment, as well as her ability to administer VA funds without limitation.  A copy of the field examination report should be associated with the claims file.  

3.  After completing the above development, provide the Veteran with a VA mental health examination.  The claims file, including a copy of this remand, must be made available to the examiner for review.  A notation to the effect that this review has taken place should be made in the evaluation report.  All necessary studies and tests should be conducted.  The examiner should record any mental health symptoms throughout the appeal, and offer an opinion as to the Veteran's mental capacity to manage her affairs, including disbursement of VA funds, without limitation.  

All opinions expressed must be supported by a complete explanation as to why the examiner arrived at the opinion.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  

4.  Thereafter, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, furnish the Veteran and her representative a Supplemental Statement of the Case (SSOC) and allow for an appropriate period of time for response.  The case should thereafter be returned to the Board if in order.  

No action is required of the Veteran until she is notified by the originating agency; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

